Citation Nr: 1816171	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-03 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for allergies.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for vertigo, to include as a qualifying disability resulting from service in the Southwest Asia theater of operations during the Persian Gulf War.

4.  Entitlement to service connection for a urinary disorder, to include as a qualifying disability resulting from service in the Southwest Asia theater of operations during the Persian Gulf War.

5.  Entitlement to service connection for a skin disorder, to include as a qualifying disability resulting from service in the Southwest Asia theater of operations during the Persian Gulf War.

6.  Entitlement to service connection for pneumonia and/or bronchitis, to include as a qualifying disability resulting from service in the Southwest Asia theater of operations during the Persian Gulf War.


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney at Law


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant had service in the U.S. Army Reserves and with a National Guard unit.  Such service included periods of active duty from October 3, 1989, to March 2, 1990, and from November 21, 1990, to May 18, 1991, including service in the Southwest Asia Theater of Operations.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The Board remanded this matter in November 2016.  A Supplemental Statement of the Case (SSOC) was issued in February 2017.


FINDING OF FACT

In correspondence received on February 14, 2018, prior to the promulgation of a decision in the appeal, the appellant's attorney indicated that the appellant wished to withdraw his appeal with respect to the issues set forth above on the cover page of this decision.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met with respect to the issues set forth above on the cover page of this decision.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal as to any or all issues involved in the appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by an appellant or by his or her authorized representative.  Id.

In the present case, in correspondence received on February 14, 2018, prior to the promulgation of a decision in the appeal, the appellant's attorney indicated that the appellant wished to withdraw his appeal with respect to the issues set forth above on the cover page of this decision.  

The Board finds that the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011); 38 C.F.R. §20.204 (2017).  Hence, there remain no allegations of fact or law for appellate consideration with respect to these claims.  Under these circumstances, these issues are no longer within the Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc) aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for allergies is dismissed.

The appeal as to the issue of entitlement to service connection for headaches is dismissed.

The appeal as to the issue of entitlement to service connection for vertigo, to include as a qualifying disability resulting from service in the Southwest Asia theater of operations during the Persian Gulf War, is dismissed.

The appeal as to the issue of entitlement to service connection for a urinary disorder, to include as a qualifying disability resulting from service in the Southwest Asia theater of operations during the Persian Gulf War, is dismissed.

The appeal as to the issue of entitlement to service connection for a skin disorder, to include as a qualifying disability resulting from service in the Southwest Asia theater of operations during the Persian Gulf War, is dismissed.

The appeal as to the issue of entitlement to service connection for pneumonia and/or bronchitis, to include as a qualifying disability resulting from service in the Southwest Asia theater of operations during the Persian Gulf War, is dismissed.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


